DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious a device for removing earwax from an ear canal where an earwax collector head is enclosed in a housing having an opening, wherein the housing is adapted to enable the earwax collector head to extend outwardly from the opening of the housing when the shaft is rotated in combination with the other features as recited in claim 1. 
The closest prior art, Burres (US2012/0296355), teaches in the same field of endeavor, a device for removing earwax from the ear canal (Paragraph [0062]), comprising: a shaft (20); an earwax collector head (see Figs. 17A-17B); the earwax collector head including a helical strip (310 or 320). However, Burres does not disclose or make obvious the earwax collector head being within a housing, and the earwax collector head extending from an opening of the housing when the shaft is rotated. It would not have been obvious nor or is there any motivation to modify the device of Burres to include a housing, as no prior art, or reasonable combination thereof, could be found which discloses or suggest an earwax collector head within a housing and is rotated out of the housing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771        

/KATHERINE M SHI/Primary Examiner, Art Unit 3771